Citation Nr: 1508863	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  09-36 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active duty service from April 2002 to March 2005 in the United States Navy.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional VA medical records that were reviewed by the RO and the Board.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is required to make reasonable efforts to obtain all "relevant" records, including private records, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  The Court held that a claimant does not always have to make a specific request that VA obtain pertinent private medical records.  VA's duty to assist may arise when a claimant simply refers to pertinent private medical examinations or treatments.  Ivey v. Derwinski, 2 Vet. App. 320 (1992).  

The Veteran has repeatedly stated that he received a positive HIV test (an OraQuick antibody screening test) in early November 2004, within two weeks of his in-service sexual assault.  He has indicated he received this test at a private community clinic in Washington DC.  However, the claims file does not contain any private community clinic records from November 2004.  These test results, if they exist, would be relevant to the present claim.  Thus, on remand, the Veteran should be provided the opportunity to submit these private community clinic records documenting his positive HIV testing or to authorize VA to obtain such records on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask that he submit himself or, in the alternative, complete and return the necessary authorization (VA Form 21-4142) for VA to obtain private community clinic records pertaining to a positive HIV test in early November 2004.  

The Veteran must adequately identify the provider.  He should be asked to provide the full name of the provider who treated him, the specific date of treatment, and any address or telephone information.  The Veteran is also asked to provide the records himself if he has them in his possession.  

If the Veteran provides a completed release form (VA Form 21-4142) authorizing VA to obtain these records, the AOJ should attempt to obtain them and document such efforts in the claims folder.  If no records are available, it should be so noted in the claims folder. 

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




